Citation Nr: 1012346	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
status post lumbar interbody fusion, L3-L5, due to lumbar 
spondylolysis with instability (previously evaluated as 
lumbosacral strain; lumbar spondylolysis) (low back 
disability).  

2.  Entitlement to service connection for neurologic 
manifestations secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to 
March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the Veteran an evaluation in excess of 40 
percent for his low back disability.  

A hearing was held in February 2008 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In September 2008 the Board remanded the Veteran's current 
claim for additional development.  

In January 2010 the Veteran submitted additional evidence 
that had not been considered by the RO.  However, a remand 
pursuant to 38 C.F.R. § 20.1304 is not necessary, as the 
Veteran specifically waived RO jurisdiction of the newly 
submitted evidence.  

The issues have been recharacterized to comport to the 
medical evidence of record and 38 C.F.R. 4.71a, Note (1) 
under the General Rating Formula for Diseases and Injuries 
of the Spine.

The issue of entitlement to service connection for 
neurologic manifestations secondary to a low back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5242 and 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
The RO provided the appellant with pre-adjudication notice 
by letter dated in February 2005 and post-adjudication 
notice by letters dated in August 2006 and January 2009.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) identifying the five elements of a service connection 
claim, and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, 
and the relative duties of VA and the claimant to obtain 
evidence.  While the August 2006 and January 2009 notice 
letters were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in 
the adjudication process.  The claim was subsequently 
readjudicated in a December 2009 supplemental statement of 
the case, following the provision of notice.  The Veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.                                                                           

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).   

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran the 
opportunity to provide testimony before the Board, and 
afforded the Veteran medical examinations as to the severity 
of his service connected disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





Analysis

The Veteran seeks an evaluation in excess of 40 percent for 
his low back disability.  He has submitted numerous 
statements from his friends and family indicating that his 
back prevents him from being physically active and engaging 
in activities such as volleyball and dancing, and that his 
back problems have affected his ability to stand and bend.  

The RO originally granted service connection for a low back 
strain in August 1988, assigning a 0 percent rating under 38 
C.F.R. § 4.71a, DC 5295, effective April 1, 1988.  A 
November 1997 rating decision increased the Veteran's rating 
for his low back disability to 10 percent, effective March 
6, 1997, under 38 C.F.R. § 4.71a, DC 5295.  A February 2003 
rating decision granted the Veteran a temporary 100 percent 
evaluation effective September 17, 2002, and a 40 percent 
evaluation effective February 1, 2003, under 38 C.F.R. § 
4.71a, DC 5293-5292.  The October 2005 rating decision on 
appeal continued the Veteran's 40 percent rating under 38 
C.F.R. § 4.71a, DC 5293-5292.   DCs 5292 and 5293 do not 
appear under 38 C.F.R. § 4.71a.  In subsequent rating 
decisions the RO corrected its erroneous diagnostic code 
assignment for the Veteran's low back disability and 
currently rate it under 38 C.F.R. § 4.71a, DC 5243-5242, 
degenerative arthritis of the spine.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's low back disability is rated as intervertebral 
disc syndrome under DC 5243-5242.  DC 5243 is rated under 
the General Rating Formula for Disease and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 60 percent disability rating for 
IVDS with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

A VA examination was conducted in August 2005.  The Veteran 
complained of low back pain consisting of a constant aching 
pain of 6/10 in intensity.  Physical examination revealed 
that the Veteran could forward flex to 70 degrees without 
any pain when distracted and when attention is brought to 
his back, he forward flexed to 45 degrees, right and left 
leaned to 20 degrees, extended to 20 degrees, and right and 
left rotated to 30 degrees, complaining of low-back pain 
during the entire range of motion.  His lumbar spine 
condition is stable and no additional limited motion or 
function are expected as there are no flare-ups.  A 
diagnosis of status post two lumbar spine surgeries with a 
fusion and disc excision from L3 through the sacrum with 
some residual mild limited motion, but no neurologic 
deficit, was given.  The examiner also noted that he has a 
positive DeLuca in that repetitive motion of the back causes 
addition loss of motion of 30 degrees of flexion, 10 degrees 
of extension, and 10 degrees of right and left lateral 
rotation and lateral bending.  Function is additionally 
limited by pain following repetitive use.  

A March 2007 VA examination notes that the Veteran reported 
a dull and aching pain with an intensity of 7/10.  The 
Veteran had forward flexion of 0 to 30 degrees with pain, 
extension of 0 to 15 degrees with pain, left lateral flexion 
of 0 to 10 degrees with pain, right lateral flexion of 0 to 
20 degrees with pain, left lateral rotation of 0 to 15 
degrees with pain, and right lateral rotation of 0 to 25 
degrees with pain.  Positive DeLuca on forward flexion with 
a loss of 10 degrees of forward flexion, 5 degrees of 
extension, 5 degrees of right lateral flexion, and 5 degrees 
of right lateral rotation.  A neurologic examination 
revealed that he has normal sensory and motor functioning 
from L5-S1 bilaterally and weak deep tendon reflexes on the 
ankles and knees.  In the past year he had 3 days he felt 
incapacitated such that his physician recommended bedrest.  
A diagnosis of chronic low back pain, status post posterior 
fusion L3 S1 with diskectomy was given.

A private chiropractic opinion dated in February 2008 notes 
that the Veteran has unfavorable ankylosing of the lumbar 
spine at the L5-S1 facet joint, thoracic spine at T2 through 
T5, and cervical spine at the C5-6 level.

A February 2008 private medical opinion notes that the 
Veteran has developed differentiation syndrome secondary to 
arachnoiditis, and that he will have chronic pain from his 
degenerative ankylosing spondylitis.  

A November 2008 private medical opinion notes that the 
Veteran complained of chronic low back pain, and that the 
Veteran is permanently disabled.  The Veteran has failed 
ankylosing of the spine.  This would be a permeant 
condition.  

A July 2009 private medical opinion notes that the Veteran's 
numerous surgical interventions for his lumbar spine have 
helped his condition to some extent and despite aggressive 
treatment he has severely limited range of motion of his 
lumbar spine.  

A VA examination was conducted in October 2009.  The 
examiner noted a review of the Veteran's claim file.  The 
Veteran complained of constant lower back pain with 
radiating pain into the legs.  The Veteran walks with a 
cane.  The Veteran's thoracolumbar spine had 0-40 degrees of 
forward flexion, 0-10 degrees of extension, right and left 
lateral flexion of 0-20 degrees, and right and lateral 
rotation of 0-30 degrees.  Repetitive movement of the 
thoracolumbar spine caused no additional loss of range of 
motion or functional impairment.  A neurologic examination 
revealed that the Veteran had diminished sensation along the 
right lateral thigh and calf, no significant atrophy of the 
thigh or calf, and +5 muscle strength of the major muscle 
groups of the hip, knee, and ankle.  A diagnosis of status 
post operative laminectomy infusion, muscle levels with 
degenerative joint disease superimposed on degenerative 
arthritis, with residuals, was given.  The examiner noted 
that he received the February 2008 private medical opinion 
that noted unfavorable ankylosing of the lumbar spine at L5-
S1.  The examiner noted that based on the recent 
radiographic studies and his physical findings, he concludes 
that the Veteran does not have an ankylosed right L5-S1 
facet joint or unfavorable ankylosing of this area.  
Normally the facet joint at the right L5-S1 has very limited 
motion.  The February 2008 private medical opinion goes on 
to suggest that the condition may be secondary to pain, 
which would indicate that this is a temporary condition; as 
pain subsides the condition could correct.  

A January 2010 private medical opinion notes that the 
Veteran is unable to work due to his medical problems and 
his pain from his lumbar spine disorder makes him unable to 
stand or sit for a long period of time.  

A February 2010 statement from a registered nurse (RN) notes 
that the Veteran has had multiple medical treatments, which 
have failed to reduce the pain, loss of function, or 
disability.  

To receive a rating in excess of 40 percent for a low back 
disability, the medical evidence must show that there is 
unfavorable ankylosis of the entire thoracolumbar or 
unfavorable ankylosis of the entire spine; or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. 4.71a, 
DCs 5242 and 5243.

A February 2008 private chiropractic opinion notes that the 
Veteran has unfavorable ankylosing at the L5-S1 facet joint.  
A second February 2008 private physician's medical opinion 
notes that the Veteran has chronic pain from degenerative 
ankylosing spondylosis.  A November 2008 private physician's 
medical opinion notes that the Veteran has failed ankylosing 
of the spine.
This evidence, however, does not in any way indicate that 
the Veteran has unfavorable ankylosis of his entire 
thoracolumbar or entire spine.  Furthermore, the subsequent, 
October 2009, VA examination by a physician specifically 
found that the Veteran does not have an ankylosed right L5-
S1 facet joint or an unfavorable ankylosing of this area.   
Further, all the VA examinations of record indicate that the 
Veteran has some motion of his thoracolumbar spine.  Thus, 
there is no medical evidence of record that there is 
unfavorable ankylosis of the Veteran's entire thoracolumbar 
spine or unfavorable ankylosis of his entire spine.  Nor is 
there any medical evidence, nor does the Veteran contend, 
that he has had incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Thus, a rating in excess of 40 percent is not warranted. See 
38 C.F.R. § 4.71a, DC 5243-5242.

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected low back 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, neither the 
Veteran nor his friends and family, can provide a competent 
opinion on a matter as complex as the severity of his 
service-connected low back disability, and their views are 
of no probative value.  And, even if their opinions were 
entitled to be accorded some probative value, they are far 
outweighed by the detailed examination and opinions provided 
by the VA medical professionals, which show that the 
criteria for a rating in excess of 40 percent have not been 
met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.71a.

At no time during the pendency of this claim has the 
Veteran's low back disability met or nearly approximated the 
criteria for a rating in excess of 40 percent, and staged 
ratings are not for application.  See Hart, 21 Vet. App. at 
505.

The preponderance of the evidence is against a rating in 
excess of 40 percent for a low back disability; there is no 
doubt to be resolved; and a higher rating is not warranted.  
Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected low back disability.  
In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra- 
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimants exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  
If the factors of step two are found to exist, the third 
step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant' s disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various 
medical professionals are the symptoms included in the 
criteria found in the rating schedule for a low back 
disability.  When the Veteran's symptoms and the effects of 
his low back disability are compared to the criteria in the 
ratings schedule, his 40 percent rating accurately reflects 
the level of severity of his disability.  The schedular 
criteria are not inadequate for rating this Veteran's 
disability.  As a result, regardless of whether the 
Veteran's low back disability interferes with his employment 
or causes hospitalizations, the other two steps in the 
analysis of extra-schedular ratings need not be reached.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
status post lumbar interbody fusion, L3-L5, due to lumbar 
spondylolysis with instability (previously evaluated as 
lumbosacral strain; lumbar spondylolysis) (low back 
disability) is denied.  


REMAND

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine Note (1), neurological 
abnormalities are to be rated separately under the 
appropriate diagnostic code.

A July 1997 VA treatment record notes that the Veteran was 
given assessments of lumbar radiculitis, peripheral 
neuropathy, and left ulnar neuropathy.  A September 1997 VA 
treatment record notes that the Veteran was given a 
secondary assessment of lumbar radiculopathy.  A January 
2008 VA treatment record notes that the Veteran complained 
of pain traveling down his right hip and right leg.  The 
October 2009 VA examination report notes that the Veteran 
has signs of radiculitis bilaterally and that radiculopathy 
signs include absence of the deep tendon reflexes at both 
the patellar and Achilles levels bilaterally.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

Thus, because the medical evidence of record indicates that 
the Veteran may have neurologic manifestations related to 
his service-connected low back disability, a VA examination 
should be provided to determine the exact nature and 
etiology of any current neurologic abnormalities the Veteran 
may have.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature and etiology of any 
current neurologic abnormalities the 
Veteran may have.  All indicated tests and 
studies should be performed.  As to each 
and every neurologic abnormality 
identified, including peripheral 
neuropathy, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not secondary to, or is 
otherwise related to, the Veteran's 
service-connected low back disability.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished 
and the claim for service connection for 
neurologic manifestations should be 
adjudicated.  If the claim is denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


